Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-5 is the inclusion therein of the limitations of a control device including a processor, and configured to act, when the processor executes a control program, as a controller that causes the image recording device, upon detecting an error with the recording sheet according to the information acquired by the error information acquisition device, to: suspend the image recording on the recording sheet with which the error has been detected, and on another recording sheet being transported upstream in the transport direction, of the recording sheet with which the error has been detected; and perform a predetermined protective ejection including protecting the ink jet head of the image recording device, by ejecting a limited minute amount of ink from the ink jet head, at least onto a recording sheet transported subsequent to the recording sheet the image recording on which has been suspended. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 10,906,302 to Ohara et al. is considered to be the closest prior art which discloses a transport device that sequentially transports a plurality of recording sheets delivered from the paper feeding device; an image recording device that includes an ink jet head that ejects ink, and records an image on the recording sheet by ejecting the ink from the ink jet head onto the recording sheet transported by the transport device; an error information acquisition device located upstream of the image recording device in a transport direction of the recording sheet, and configured to acquire information to be used to detect an error with the recording sheet transported by the transport device; .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853